Citation Nr: 0320365	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  97-22 681	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Enlistment to a total rating based on individual 
unemployability (a TDIU rating).

2.  Entitlement to an increased rating for a left shoulder 
disorder (characterized as residuals of a gunshot wound of 
the left shoulder, Muscle Group III, with retained foreign 
body), currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from May 1941 to 
January 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 rating 
decision by the RO which denied a TDIU rating and denied a 
rating in excess of 20 percent for a left shoulder disorder.

In June 1999, the Board remanded the claims to the RO for 
further development.


FINDINGS OF FACT

The veteran's service-connected disabilities prevent him from 
securing or following substantially gainful employment.


CONCLUSION OF LAW

The requirements for a TDIU rating have been met. 38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The Board observes that during the course of this appeal a 
new law was enacted.  This new law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and medical evidence necessary to substantiate his claim.  
The veteran and his representative were provided with a copy 
of the appealed March 1997 rating decision, a statement of 
the case dated in June 1997, and supplement statements of the 
case dated in April 2001.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA, or obtained by VA on his behalf.  

Moreover, throughout this appeal process, VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service records, postservice 
medical records, including VA and private examinations, and 
assertions made by the veteran and his representative in 
support of his claim.  Although the veteran has not be 
specifically been informed of the provisions of the VCAA, the 
law has been complied with and based on the favorable 
decision below there is no risk of prejudice to the veteran 
by adjudicating, at this time, the claim for a TDIU rating.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability:  (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neurolpsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Consideration is given to such factors as the extent 
of the service-connected disability, and employment and 
educational background, and it must be shown that the 
service-connected disability produces unemployability without 
regard to intercurrent disability or advancing age.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.19.  

The veteran is service connected for bilateral hearing loss 
(rated 30 percent), for residuals of gunshot wound to the 
left shoulder, Muscle Group III with retained foreign body, 
(rated 20 percent), for gunshot wound, Muscle Group XIII, 
right thigh with scar and retained foreign body, (rated 10 
percent), for tinnitus (rated 10 percent) and for gunshot 
wound of Muscle Group VIII, left thigh with surgical scar 
(rated 10 percent).  The combined rating under the combined 
ratings table of 38 C.F.R. § 4.25 is 60 percent.  All of the 
veteran's service-connected disabilities arose out of his 
combat action during World War II.  Therefore his service-
connected disabilities can be considered to be one disability 
for the purpose of meeting the 60 percent rating percentage 
requirement of 38 C.F.R. § 4.16(a).  In this respect, he is 
considered to have a single disability rated 60 percent 
disabling.  Consequently, the veteran meets the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis and the 
determinative issue becomes whether he is unemployable due to 
service-connected disabilities.

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  In other words, according to pertinent 
regulation, "unemployability, in service-connected claims, 
associated with advancing age or intercurrent disability, may 
not be used as a basis for a total disability rating."  
38 C.F.R. § 4.19 (emphasis added).

For a veteran to prevail on claim based on unemployability, 
it is necessary that the record reflect some factor, which 
places his case in a different category than other veterans 
with equal ratings of disability.  Id.  Furthermore, the fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, supra.

The veteran contends that he is entitled to a TDIU rating as 
a result of his service-connected disabilities.  He stated in 
his September 1996 application for a TDIU rating that the 
basis for his unemployability were the residuals of his 
gunshot wounds.  He stated that he last worked in October 
1992 and that October 1992 was the date in which he became 
too disabled to work.  He reported that his past work 
experience was that of a laborer and that he also worked in a 
restaurant.  With respect to his educational background, he 
reported that he completed 4 years of high school.  Records 
prior to his September 1996 application show that he reported 
that after service he was employed as a traveling salesman 
and that he thereafter opened his own restaurant in 1965.  
(See December 1981 VA examination).

A VA Form 21-4192, request for employment information in 
connection with claim for disability benefits, was dated and 
received in November 1996.  The veteran's employer, Gulesek 
Construction, completed the form.  It was reported that the 
veteran worked for his company from May 1990 to January 1994.  
His duties included helping out in the shop and making 
deliveries.  He made between $156 to $367 a week.  It was 
reported that he had lost no time from work due to 
disability.  He reported that no concessions were made 
concerning the veteran due to age or disability.  The reason 
for the veteran's termination was due to a lack of work.

During an October 1996 VA examination, the veteran reported 
that he retire at age 65.  He stated that he owned a 
restaurant but that he sold it at 65.  He related that he 
thereafter went to work in the construction field and that he 
stopped working there two years ago (at the age of 76).  At 
the time of the examination, the veteran was 78 years old.

The veteran underwent VA audiological studies in September 
2002.  The audiologist stated that the veteran had moderate 
sloping to profound sensorineural bilateral hearing loss.  He 
opined that based on the veteran's records and his ability to 
successfully use amplification that the veteran's hearing 
loss alone did not prevent him from functioning on a daily 
basis in a majority of situations.

The Board observes that the record demonstrates that the 
veteran has several nonservice-connected disabilities which 
has an impact on his employability.  A July 1996 hospital 
discharge summary reveals that the veteran was brought to the 
hospital due to a sudden onset of slurred speech, generalized 
weakness and being unable to walk or talk.  The discharge 
diagnoses were status post cerebrovascular accident, critical 
stenosis of the right internal carotid artery, severe 
stenosis of the left internal carotid artery, hypertension, 
early sick sinus syndrome, and diabetes mellitus.  Another 
report in July 1996 shows that the veteran's neurological 
deficits were improving, but that he continued to have 
aphasia and cognitive changes.  The impression was ambulatory 
activities of daily living dysfunction, secondary to cerebral 
vascular accident with aphasia and cognitive changes.  Motor 
wise, he appeared to be doing well.  He was referred to 
physical therapy, occupational therapy and speech therapy.  
Another hospital summary dated in August 1996 reveals 
diagnoses of cerebral vascular accident, malignant 
hypertension, peripheral vascular disease, diabetes mellitus, 
right and left carotid stenosis, mild to moderate aortic 
stenosis, mild venous insufficiency, and mild tricuspid valve 
regurgitation.  

An October 2000 letter from Frank V. Maida, M.D states that 
the veteran was being treated for hypertension, peripheral 
vascular disease, diabetes mellitus, multivessel disease, 
hyperlipidemia, right carotid stenosis and cerebral vascular 
accident, status post.  On VA examination in December 2000, 
the veteran was diagnosed as having benign prostatic 
hypertrophy, hypertension, hypercholesterolemia, noninsulin 
dependent diabetes mellitus, and cerebral vascular accident X 
3, with residuals, including expressive aphasia.  The 
examiner stated that it was apparent from the veteran's 
physical appearance, medical history and resultant 
infirmities that he would be unable at this time to be 
gainfully employed.  

In September 2002, a VA examiner stated that the war injury 
of the shoulder has left the veteran with severe glenohumeral 
arthritis, as well as adhesive capulitis of the left 
shoulder.  The examiner reported that it was difficult to 
separate the symptoms he now had as a result of his war 
injuries from the symptoms that have appeared due to the 
comorbidities experienced since the war.  He related that the 
fact that the veteran had to stop work 10 years ago which was 
prior to the onset of most of the comorbidities, in my 
opinion, would lead me to state that indeed a portion of the 
veteran's symptomatology is now related to the war injuries.  
He therefore opined that the left shoulder disability, the 
residuals of the wound of the right thigh with a scar and the 
previously seen retained foreign body were of such a severity 
as to prevent him from performing substantially gainful 
employment from at least 1992 to the present.  He related 
that the scar from the fascia lata graft of the left thigh 
was not a consideration in the disability since it was 
without symptoms and was not limiting.  He explained that the 
exact percentage of disability coming from the war injuries 
versus the later occurring morbidities was difficult to 
determine and probably was impossible to settle.  Likewise, 
he stated that an opinion about employability had its 
uncertainties.

The record shows that the veteran is currently unemployed.  
The Board observes that there is no indication in the record 
that the veteran is able to secure or follow a substantially 
gainful occupation.  The facts in the instant case raises the 
question as to whether the veteran's service-connected 
disabilities or whether his nonservice-connected disabilities 
are responsible for his unemployability.  From the record, it 
appears that the veteran's nonservice-connected disabilities 
are severe in and of themselves to prevent the veteran from 
engaging in substantially gainful employment.  It also 
appears, based on the VA examiner's September 2002 opinion 
and applying the benefit of the doubt doctrine, that the 
veteran's service-connected disabilities alone prevents the 
veteran from being able to work.  The Board observes that 
38 C.F.R. § 4.16(a) provides that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages of this 
section for the service-connected disability or disabilities 
are met and in the judgment of the rating agency such 
service-connected disabilities render the veteran 
unemployable.  In the instant case, the veteran's meets the 
percentage requirements since he has multiple injuries from 
his combat action which has a combined rating of 60 percent 
rating.  Additionally, it is determined that the evidence is 
in equipoise as to whether the veteran's service-connected 
disabilities prevents him from securing or following a 
substantially gainful occupation.  (See September 2002 VA 
examination report).  Thus, the Board must apply the benefit-
of-the-doubt doctrine and resolve that the veteran's service-
connected disabilities prevent him from engaging in 
substantial gainful employment.  Accordingly, the claim for a 
TDIU rating is granted.  38 U.S.C.A. § 5107(b)..


ORDER

A TDIU rating is granted.


REMAND

The veteran contends, in essence, that his service-connected 
left shoulder disorder warrants a rating in excess of 20 
percent 

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

Notably, a review of the claims file indicates that neither 
the veteran nor his representative was issued any sort of 
notification of the VCAA and the effect it had on his claim 
in appellate status.  Moreover, in April 2002, the Board 
undertook additional development with respect to the 
veteran's claim for an increase rating for a left shoulder 
disorder and for a TDIU rating, pursuant to the authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  In this regard, in 
August 2002, the Board notified the veteran of the evidence 
that VA would obtain, and of what evidence the veteran was 
expected to provide in support of his claims, in an effort to 
comply with the dictates of the VCAA.  Consistent with this 
notice, the Board also obtained and associated with the 
claims file medical records pertaining to VA treatment of the 
veteran at the Highland Drive VA Medical Center and reports 
of VA examinations provided in September 2002, which contains 
medical evidence as to the current severity of the veteran's 
service-connected left shoulder disorder.

In the Disabled American Veterans v. Principi, No. 02-7304 
(Fed. Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. § 
19.9(a)(2) (2002).  As such, although the Board has notified 
the veteran of VA's obligations under the VCAA and has 
obtained additional VA medical examination reports and 
records, in light of the Federal Circuit's decision, the case 
must be remanded.

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers that have 
treated him since September 2002 for his 
service-connected left shoulder disorder.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.

2.  The RO should send the veteran a 
letter explaining the VCAA, to include 
the duty to assist and notice provisions 
contained therein.  Among other things, 
the letter should explain, what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim.  The 
letter should also specifically inform 
the veteran of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again 
readjudicate the veteran's claim in light 
of the evidence received since the April 
2001 Supplemental Statement of the Case.  
The RO must provide adequate reasons and 
bases for its determinations, addressing 
all issues and concerns that were noted 
in this REMAND.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



